DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
108, 112, 122, 124, 126, 128, 130, and 132, refer to FIG. 1;  and
800 refer to FIG. 8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergh et al., WO 2020/236407 A1, hereinafter Bergh.  The effective filing date is based on US 62/851,238 which is prior to this application’s effective filing date based on US 62/865,252.  Regarding the effective filing date of a PCT publication refer to 35 U.S.C. 119 and 35 U.S.C. 363.  Thus, Bergh is prior art under 35 U.S.C. 102(a)(2).
	A detailed analysis of the claims follows.
	Claim 1:
	1. A method comprising: 
	receiving, at a server device, at least one response to a question or stimuli presented to a user in connection with a mental health treatment application executing on a user device (Bergh:  server based virtual clinician asks a patient questions and receives the patient’s answers, refer to paragraph [0018], [0033], [0037], [0048], [0073], [0089], [0100], [0101], and [0143];  regarding the alternatively claimed stimuli server based virtual clinician presents various facial expressions and/or postures for selection and receives the patient’s facial selection, refer to paragraph [0019], [0023], [0033], [0035], [0040], [0074], [0082], [0090]-[0094], [0100], [0111], and [0144] and FIGs. 2B and 2C; and server embodiment of computing system is described, refer to paragraphs [0035] “In some embodiments, the computing system might comprise at least one of a tablet computer, a laptop computer, a desktop computer, a local server, a dedicated food intake tracking device, a user device, a server computer over a network, or a cloud-based computing system over a network, and/or the like.”, [0055] “According to some embodiments, the computing system might comprise at least one of a tablet computer, a laptop computer, a desktop computer, a local server, a dedicated food intake tracking device, a user device, a server computer over a network, or a cloud-based computing system over a network.”, [0059], and [0068] and illustrated in FIG. 1.); 
	comparing the at least one response to stored user data to determine information to be presented to the user (Bergh: refer to paragraphs [0021], [0024], [0077], [0078], [0083], [0091], [0093], [0101], and [0147].); 
	outputting an instruction for causing the mental health treatment application to output the information to the user (Bergh:  the question and answer prompts further questions and answer, refer to paragraphs [0019], [0021], [0033], [0034], [0040], [0074], [0078], [0111], [0114], [0144], and [0148] and to FIGs. 2B-2E, 3A, 4A, and 4B.); and 
	transmitting data about use of the mental health treatment application by the user to an electronic health record system (Bergh:  interactions between virtual clinician and patient may be recorded in a datastore, refer to paragraphs [0018], [0033], [0038], [0075], [0076], [0091], [0093], [0110], [0117], and [0146].).  
	Claim 2:
	2. The method of claim 1, wherein outputting the instruction comprises: 
	determining that the at least one response indicate that the user is moving toward an elevated stress level (Bergh: refer to the measured patient parameters described in paragraphs [0024] and [0083].); and 
	providing a calming module of content for presentation to the user (Bergh:  refer to the treatments described in paragraphs [0024] and [0083].).  
	Claim 3:
	3. The method of claim 1, wherein outputting the instruction comprises: 
	determining that the at least one response indicate a significant degradation in performance or increase in stress (Bergh:  refer to the measured patient parameters described in paragraphs [0024] and [0083].); and 
	providing an emergency notification indicating that the user requires emergency treatment (Bergh:  refer to the treatments described in paragraphs [0024] and [0083];  and refer to alert messages described in paragraphs [0102] and [0103].).  
	Claim 4:
	4. The method of claim 1, wherein outputting the instruction comprises: 
	determining that the at least one response indicates a change in performance of the user (Bergh:  refer to the measured patient parameters described in paragraphs [0024] and [0083].); 
	presenting, responsive to the change representing an improvement, an encouragement content item to reinforce the change in performance of the user (Bergh:  refer to the treatments described in paragraphs [0024] and [0083].); and 
	presenting, responsive to the change representing a degradation, an admonishment content item to reduce the change in performance of the user (Bergh:  refer to the treatments described in paragraphs [0024] and [0083].).  
	Claim 5:
	5. The method of claim 1, wherein the information to be presented to the user comprises 
	a therapy module that includes a parameters of a virtual therapist office, wherein the parameters include audio, video, or location cue (Bergh:  therapist office described in paragraph [0088] has virtual clinician having audio, video, or location cues refer to paragraphs [0072], [0088], [0089], [0091], [0093], [0094], [0096], and [0142] and FIGs. 2B-2E illustrating virtual clinician 220 in virtual therapist office.).  
	Claim 6:
	6. The method of claim 1, further comprising: 
	determining a data structure of the electronic health record system (Bergh:  databases 110, 155, 210, 525, 620, 630, 670, and 680 have a data structure which is determined prior to data storage and data readout, paragraph [0122] “Such
storage devices may be configured to implement any appropriate data stores,
including, without limitation, various file systems, database structures, and/or the like.”.); 
	extracting a set of features from the data about use of the mental health treatment application (Bergh:  analysis of recorded historical patient data, refer to paragraphs [0021], [0034], [0043], [0077], [0091], [0093], [0095], [0102], and [0147].); 
	matching one or more features of the set of features with an element of the data structure (Bergh:  matching analyzed recorded historical patient data to storage location in the database’s data structure.); and 
	storing, in the electronic health record system, the one or more features that correspond to the element of the data structure (Bergh:  storing the results of matched analyzed recorded historical patient data in the element of the database’s data structure for at least multiple session analysis, refer to paragraphs [0077], [0102], and [0147].).  
	Claims 7-12:
	Claims 7-12 are system claim versions of method claim 1-6 and system claims 7-12 are rejected for the same reasons given for method claims 1-6.
	However, claim 7 has two additional steps which are met by Bergh as follows:
	outputting, by a user device, a module with video content in connection with a mental health treatment protocol for a user (Bergh:  server embodiment of computing system is described, refer to paragraphs [0035], [0055], [0059], and [0068], provides to user device a virtual clinician module which outputs video and audio forming virtual clinician 220, refer to FIGs. 2B-2E and paragraphs [0088]-[0096].); 
	outputting a request for the user to respond to a question or to stimuli (Bergh:  user device’s outputted virtual clinician 220 requests the user to respond to a question or to stimuli, refer to FIGs. 2B-2E and paragraphs [0088]-[0096].);.
	Claims 13-18:
	Claims 13-18 are non-transitory computer-readable medium claim versions of method claim 1-6 and non-transitory computer-readable medium claims 13-18 are rejected for the same reasons given for method claims 1-6.
	However, claim 13 has two additional steps which are met by Bergh as follows:
	outputting, by a user device, a module with video content in connection with a mental health treatment protocol for a user (Bergh:  server embodiment of computing system is described, refer to paragraphs [0035], [0055], [0059], and [0068], provides to user device a virtual clinician module which outputs video and audio forming virtual clinician 220, refer to FIGs. 2B-2E and paragraphs [0088]-[0096].); 
	outputting a request for the user to respond to a question or to stimuli (Bergh: user device’s outputted virtual clinician 220 requests the user to respond to a question or to stimuli, refer to FIGs. 2B-2E and paragraphs [0088]-[0096].);.
	Claim 19:
	19. The non-transitory computer-readable medium of claim 13, wherein the module with video content comprises a plurality of video segments associated with a stress level of the user (Bergh:  refer to the anxiety treatments described in paragraphs [0024], [0026], [0083], and [0084] where each displayed treatment is a video segment.).  
	Claim 20:
	20. The non-transitory computer-readable medium of claim 19, wherein each video segment of the plurality of video segments includes an interactive treatment environment comprising a therapist, a customizable environment, an audio cue, and a video cue (Bergh:  refer to the anxiety treatments described in paragraphs [0024], [0026], [0083], and [0084] where each displayed treatment is interactive, refer to FIGs. 2B-2E and paragraph [0088]-[0096].).  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	The Freeman et al. article describes virtual reality used in the assessment, understanding, and treatment of mental health disorders.
	The Cikajlo et al. article describes virtual reality used for meditation-based stress and anxiety reduction therapy.
	Sachs et al., US Patent Application Publication No. 2020/0302825, describes virtual mental health therapy.  
	Banerjee, US Patent Application Publication No. 2019/0206518, describes virtual mental health therapy.  
	Flikinger, US Patent Application Publication No. 2018/0132776, describes virtual mental health therapy.
	Wells et al., US Patent Application Publication No. 2018/0121728, describes virtual physical therapy.
	Moturu et al., US Patent Application Publication No. 2017/0004260, describes virtual health therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFERY A. BRIER
Primary Examiner
Art Unit 2613

/JEFFERY A BRIER/Primary Examiner, Art Unit 2613